Title: Thomas Jefferson to George Divers, 2 July 1818
From: Jefferson, Thomas
To: Divers, George


          
            Dear Sir
            Monticello
July 2. 18.
          
          I have been intending in some of my college visits to go on and ask a dinner of you, but latterly my daily rides have been in the opposite direction to explore a slate quarry a mile or two below Milton. why our family has not been to see yours cannot be said but for the lazy reason of never doing to-day what can be put off to tomorrow. I set out for Bedford tomorrow, and shall return just in time for the meeting of Aug. 1. at Rockfish gap. the roughness of the road will induce me to prefer a horse, and as it is too far for me to ride in one day I propose on the Thursday preceding to ask a dinner & bed of you, which will enable me to get to the gap on Friday evening, our meeting being for Saturday. mr Madison will be with me, and probably judge Roane & mr Tazewell, so that we shall lumber you up pretty well for an evening. affectionately your’s.
          Th: Jefferson
        